United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF AGRICULTURE, RURAL
DEVELOPMENT ADMINISTRATION,
Johnstown, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Judy J. Lane, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-381
Issued: September 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant filed an appeal of an October 21, 2009 merit decision
of the Office of Workers’ Compensation Programs denying her claim for compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on February 18, 2009.
FACTUAL HISTORY
On February 18, 2009 appellant, then a 28-year-old area technician, filed a traumatic
injury claim alleging that on that day she had a low speed motor vehicle accident and was
transported to a local emergency room. She indicated that she was not injured. Appellant

submitted the motor vehicle accident report, which indicated she slowly slid across lanes, off the
road and into a ditch due to inclement weather. No other motor vehicles were involved.
By letter dated March 3, 2009, the Office advised appellant of the factual and medical
evidence necessary to establish her claim and allowed her 30 days to submit additional evidence.
A February 18, 2009 emergency room report noted appellant arrived by ambulance and
had no complaints from a low speed motor vehicle accident. Appellant was released with no
diagnosis of an injury provided.
By decision dated April 8, 2009, the Office denied the claim, finding that the medical
evidence did not establish that appellant sustained an injury due to the February 18, 2009
incident.
On May 7, 2009 appellant requested a telephonic hearing before an Office hearing
representative, which was held on August 10, 2009. She testified she was not disputing the
claim, as she had no injury, but that she wished to be compensated for her $298.00 emergency
room charge. Appellant went to the emergency room by ambulance from the accident scene
because that was the routine procedure, not because she was injured. She stated that, at the time
of the accident, she was doing site visits of foreclosed properties using a government vehicle,
which was part of her assigned duties. Appellant testified that the employing establishment did
not give her a (Form CA-16) claim to authorize medical treatment.
In a March 16, 2009 statement, Patricia A. Snover, area specialist, verified that at the
time of the accident appellant was in a government vehicle and in the performance of her duties.
Additional emergency room notes dated February 18, 2009 provided no diagnosis of injury.
In an undated statement, appellant advised that she had received both a (Form CA-1) and
a CA-16 form by e-mail the day of the accident, but did not get the e-mail until she returned to
work the next day. She was advised to use the CA-16 form if she planned on getting treatment.
Appellant stated that, since she had already been examined and released with no injury from the
emergency room, she did not believe there was any reason to complete the CA-16 form.
By decision dated October 21, 2009, the Office’s hearing representative affirmed the
decision. The hearing representative found that appellant had not met her burden that she was
injured as the result of the February 18, 2009 employment incident. The hearing representative
further found that there was no basis for payment of appellant’s emergency room visit on
February 18, 2009 as appellant did not complete the CA-16 form and give it to her employer to
authorize her hospital visit.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
1

5 U.S.C. § 8101 et seq.

2

was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.2 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5
ANALYSIS
On February 18, 2009 appellant was involved in a motor vehicle accident during the
performance of duty. However, the medical evidence does not establish that the accepted
incident caused any injury. Appellant has not alleged any injury and the only medical evidence,
the emergency room reports of February 18, 2009, contain no diagnosis of any injury. As the
record lacks the necessary medical evidence to support appellant’s claim, the Board finds that
she did not meet her burden of proof to establish a traumatic injury on February 18, 2009.
Appellant has contended, before the Office and on appeal, that she filed the claim in
order for her emergency room visit to be paid. However, while she was sent a CA-16 form for
authorization of medical treatment, she did not complete it or give it to her employer. Appellant
did not complete the CA-16 form, the Office hearing representative found there was no basis for
payment of appellant’s emergency room visit on February 18, 2009. Office regulations,
however, provide that in unusual or emergency circumstances the Office may approve payment
for medical expenses incurred otherwise than as authorized in that subpart.6 Office procedures
provide that the Office may approve payment for medical expenses incurred even if a CA-16
form authorizing medical treatment and expenses has not been issued and the claim is
subsequently denied; payment in such situations must be determined on a case-by-case basis.7

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term injury, see 20 C.F.R. §10.5(e).

6

20 C.F.R. § 10.304.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.3(a)(3) (October 1990). See Jill Thimmesch, 40 ECAB 572 (1989). See 20 C.F.R. § 10.304 that allows for
payment of medical expenses in emergency or unusual circumstances otherwise than as authorized in that section of
its regulations.

3

Appellant was involved in a motor vehicle accident while at work on February 18, 2009.
She was transported by ambulance to a local hospital. In denying appellant’s request for
reimbursement of emergency room charges, the Office only considered whether a CA-16 form
was properly issued and completed. It did not consider whether emergency circumstances or
unusual circumstances were present or whether this was a situation in which reimbursement of
medical expenses was otherwise appropriate. The circumstances of the case warrant additional
development of this issue. The case will be remanded to the Office for further development
consistent with this decision of the Board, followed by an appropriate decision.
CONCLUSION
The Board finds that appellant did not establish that she sustained an injury in the
performance of duty on February 18, 2009. The case is returned to the Office for further
consideration of appellant’s reimbursement of medical expenses related to her emergency room
visit on February 18, 2009.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 21, 2009 is affirmed in part and set aside and remanded for further
development consistent with this decision of the Board.
Issued: September 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

m
Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

